Title: From Alexander Hamilton to Colonel Clement Biddle, [16 September 1780]
From: Hamilton, Alexander
To: Biddle, Clement



[Bergen County, New Jersey, September 16, 1780]
D Sir

There is to be an interview at Elizabeth Town the 19th. between General Lincoln General Philips, The British & American Commissaries of Prisoners. You will endeavour to provide them, with forage, and for this purpose if you please, take the directions of General Lincoln.
Yr Obed serv.
A Hamilton   Aide De Camp
Hd. Qrs. Sep. 16: 80

